CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on Form S-3, of our reportdated March 15, 2010 relating to the financial statements, financial statement schedule, and the effectiveness of internal control over financial reporting of LIN TV Corp., which appears in LIN TV Corp.'s Annual Report on Form 10-K for the year ended December 31, 2009.We also consent to the reference to us under the heading “Experts”. /s/ PricewaterhouseCoopers LLP Hartford, CT June 4, 2010
